Title: To Thomas Jefferson from William Short, 9 September 1785
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague, Friday Septr. 9th. 1785

On my Return from Amsterdam on Saturday last I met with a Letter here which arrived the same Day from Mr. Adams. The Baron de Thulemeier had also received his Answer from Berlin. His letter and that from Mr. Adams removed all the Difficulties except that of the Errata. As I had not inclosed a List of them at first to Mr. Adams he could say nothing on that Subject to me. Notwithstanding the Baron urged the unimportance of the Errata and seemed impatient to have them corrected and signed, I chose rather to await the Tuesday’s Post, adding it was only two Days and that I should certainly at that Time have a Letter from you. As no Letter arrived and the Baron seemed to desire very much that the Affair should be completed, and above all as the English Part of the Treaty will correct the Errata of the French, I promised him that if he would await the Post of this Day I would undertake, in Case no Letter arrived from you, to correct the Errata and exchange the Treaties. To this I was the rather induced because he had agreed to accept the Originals which I had brought and to recieve and exchange them, notwithstanding this is the first Instance that has ever happened in the Prussian Cabinet. As this Concession on the Part of his Majesty seemed to have a Right to something on the other Side I did not think I could do less than accede to his Desire of despatching this Business; particularly as I knew it was your Desire it should be finished as soon as possible. No Letter therefore having arrived by this Day’s Post I shall tomorrow agreeable to Engagement, meet with Mr. Dumas at the Baron de Thulemeier’s to put the final Hand to it and on Sunday shall set out on my Route to Paris. Should you do me the Favor Sir to write to me, direct to Bruxelles, poste restante. I shall probably be there the Day Week that I set out from hence. It will give me great Pleasure to receive a Letter from you at that  Place, and I hope I shall hear that you approve my acceding to the Baron de Thulemeiers Sollicitations to finish this Business without waiting longer; as I assure you Sir, it is not without some Reluctance that [I] undertake it after having communicated to you a List of the Errata.
My Compliments for Colo. Humphries and I beg you to be persuaded of the sincere Affection & Regard with which I am yours, &c.,

W Short

